Citation Nr: 0635538	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1. Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to service-connected left 
thoracotomy.

2. Entitlement to service connection for peripheral 
neuropathy of upper and lower extremities to include as 
secondary to service-connected left thoracotomy.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1974 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2004, the veteran appeared at a hearing before the 
undersigned then Acting Veterans Law Judge.  A transcript of 
the hearing is in the record.

In October 2004, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Diabetes mellitus, type II, is not affirmatively shown to 
have had onset during service; diabetes mellitus, type II, is 
unrelated to an injury, disease or event, resulting in injury 
or disease, during service; diabetes mellitus, type II, was 
not manifested within the first year after service; and 
diabetes mellitus, type II, is not causally related to or 
made worse by the service-connected residuals of a left 
thoracotomy. 

2. Peripheral neuropathy is not affirmatively shown to have 
had onset during service; peripheral neuropathy is unrelated 
to an injury, disease or event, resulting in injury or 
disease, during service; peripheral neuropathy was not 
manifested within the first year after service; and 
peripheral neuropathy is not causally related to or made 
worse by the service-connected residuals of a left 
thoracotomy. 




CONCLUSIONS OF LAW

1. Diabetes mellitus, type II, was not incurred in or 
aggravated by service; service connection may not be presumed 
based on the one-year presumption for a chronic disease, and 
diabetes mellitus, type II, is not causally related to or 
aggravated by the service-connected residuals of a left 
thoracotomy.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006). 

2. Peripheral neuropathy was not incurred in or aggravated by 
service; service connection may not be presumed based on the 
one-year presumption for a chronic disease, and peripheral 
neuropathy is not causally related to or aggravated by the 
service-connected residuals of a left thoracotomy.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also since the issuance of the Court's Order, the VCAA notice 
requirements apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with VCAA notice by letters, 
dated in April 2002 and in November 2004.  The notices 
included the type of evidence needed to substantiate the 
claim of service connection, including secondary service, 
that is, evidence of an injury or disease or event, causing 
an injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service; or evidence of connection 
between the service-connected disability and the claim 
disabilities or that the service-connected disability 
aggravated the claim disabilities.  The veteran was informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that she could submit 
private medical records or authorize VA to obtain the records 
on her behalf.  She was asked to submit evidence that would 
include evidence in her possession.  The notice included the 
general provision for the effective date of the claims. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, since the claims are denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. However, any procedural defect was cured 
without prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claims and she had the opportunity to submit additional 
argument and evidence.  The claims were then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case in September 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).  In March 
2006, the veteran indicated that she had no other evidence to 
submit. 

For these reasons, the Board finds that the notice provisions 
of the VCAA, including the notice required by 38 U.S.C.A. 
§ 5103(a), have been met and no further notice is necessary 
to comply with the VCAA. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  VA has already obtained a medical 
opinion under the duty to assist.  As there is no suggestion 
that there remains evidence that is pertinent to the claims 
yet to be obtained, no further assistance to the veteran is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that, in May 1976, the 
veteran underwent a left thoracotomy for removal of a benign 
neurogenic tumor from the posterior mediastinum.  The 
remainder of the service medical records contain no history 
or finding of diabetes mellitus, type II, or peripheral 
neuropathy. 

After service, in a rating decision in September 1999 the RO 
granted service connection for the residuals of the left 
thoracotomy scar. 

On evaluation in August 2001, a private physician reported 
that the veteran complained of numbness in the hands and 
feet, and the impression was diabetes mellitus, type II.  In 
October 2001, a private physician reported that the veteran 
had been evaluated for numbness in her feet and that 
diagnostic studies revealed peripheral sensory neuropathy.  
The physician also reported that in September 2001 diagnostic 
testing revealed diabetes mellitus.  The diagnoses were newly 
diagnosed diabetes mellitus, type II, and peripheral sensory 
neuropathy for at least five years.  In December 2001, a 
private physician's impressions were peripheral neuropathy, 
most likely related to diabetes, but other causes were to be 
ruled out, and diabetes. 

On VA examination in January 2002, the diagnostic impression 
was peripheral polyneuropathy of the upper and lower 
extremities. 

In October 2004, the Board remanded the case in order to 
obtain a medical opinion on the question of whether there was 
a relationship between the service-connected residuals of the 
left thoracotomy and the claims of service connection for 
diabetes mellitus, type II, and peripheral neuropathy. 

In response to the Board's request, in a report, dated in 
December 2004, a physician, who is an endocrinologist, stated 
that he had reviewed the veteran's record and he found no 
relationship between the tumor removed in service and 
diabetes mellitus, type II, or neuropathy.  The physician 
explained that diabetes mellitus was not precipitated by 
either surgery or benign tumors and that peripheral 
neuropathy was most likely secondary to diabetes mellitus and 
not to a benign tumor. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran has served for 90 days or more during service 
and diabetes mellitus to include peripheral neuropathy 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Neither diabetes mellitus, type II, nor peripheral neuropathy 
is affirmatively shown to have had onset during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, neither 
diabetes mellitus nor peripheral neuropathy, as a 
manifestation of diabetes mellitus, was manifested to a 
compensable degree within the one-year presumptive period for 
a chronic disease as the record is completely devoid of 
evidence of diabetes mellitus or peripheral neuropathy until 
2001, more than twenty years after service. 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disability, including the concept of 
aggravation, commonly referred to as secondary service 
connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995)

The veteran does argue the tumor removed in service had roots 
in the sympathetic nervous system and it affected the 
pancreas and peripheral nerves, resulting in diabetes and 
peripheral neuropathy. 

Where the determinative issues involve medical causation, 
competent medical evidence is required to substantiate the 
claims. The veteran as a layperson is not competent to offer 
an opinion on medical causation, and consequently her 
statements and testimony to the extent that she associates 
diabetes mellitus and peripheral neuropathy to the service-
connected disability does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

As for the medical evidence on the relationship between the 
service-connected  residuals of the left thoracotomy and the 
claims of service connection for diabetes mellitus and 
peripheral neuropathy, the uncontroverted medical evidence, 
consisting of a medical opinion obtained for an 
endocrinologist, opposes, rather than supports, that is, that 
there is no relationship between the tumor removed in service 
and diabetes mellitus, type II, or neuropathy, that diabetes 
mellitus, type II, was not precipitated by either surgery or 
a benign tumor, and that peripheral neuropathy was most 
likely secondary to diabetes mellitus and not to a benign 
tumor.

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claims of service connection for diabetes 
mellitus, type II, and peripheral neuropathy, considering 
direct and secondary service connection, the preponderance of 
the evidence is against the claims, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for diabetes mellitus, type II, to include 
as secondary to service-connected left thoracotomy is denied.

Service connection for peripheral neuropathy of upper and 
lower extremities to include as secondary to service-
connected left thoracotomy is denied 


____________________________________________
GEORGE E. GUIDO JR.
                              Veterans Law Judge, Board of 
Veterans' Appeals




 Department of Veterans Affairs


